DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 09 November 2020.

Terminal Disclaimer
The terminal disclaimer filed on 09 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,489,737 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Regarding Previous Claim Objections
Previous objection to claim 20 has been withdrawn in view of the amendments to the objected claim.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-3, 5-6, 8, 10-11, 13, 15-16, 18, 20-21, 34-36, 47-49 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with James Anglehart (Reg. No. 38,796) on 25 February 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 18, 34 have been amended as follows:

1. (Currently amended) A method of identifying evacuees from a list of evacuees at a muster point within a context of an emergency evacuation using a central mustering server, a first entity designated as an emergency warden and a second entity designated as a midstream evacuee of said evacuees on said list of evacuees, said method comprising:
a) bringing said second entity in proximity with said first entity;
b) performing a first electronic exchange of information between said second entity and one of said first entity and said central mustering server to identify said midstream evacuee before said central mustering server as an additional emergency warden with respect to a plurality of third entities being any other ones of said evacuees on said list of evacuees;
c) bringing said second entity in proximity with said third entity;
d) performing a second electronic exchange of information between said second entity and one of said third entity and said central mustering server to identify said third entity before said central mustering server as an additional emergency warden with respect to a further entity being any other one of said evacuees on said list of evacuees; and
e) repeating steps (c) and (d) to identify further remaining members of the list of evacuees.

18. (currently amended) A non-transitory computer readable medium comprising a mobile application to be executed within a context of an emergency evacuation at a muster point by evacuees on a list of evacuees on respective handheld computing devices, said mobile application, when executed by a midstream one of said evacuees on said list of evacuees on a midstream one of said handheld computing devices, causes a processor, of said midstream one of said handheld computing devices, to:
conduct a first transfer of information with an emergency warden to enable a first communication process by which said midstream evacuee is identified before a central mustering server, said first transfer of information being enabled by bringing said midstream evacuee and said emergency warden in close proximity with one another;
conduct a second transfer of information with any downstream one of said evacuees on said list of evacuees after said midstream evacuee is identified before said central mustering server to enable a second communication process by which said downstream evacuee is identified before said central mustering server, said second 
initiate at least one of said enabled first communication process and said enabled second communication process, wherein said midstream one of said handheld computing devices is operative to facilitate a plurality of said downstream evacuees to be identified before said central mustering server as an additional emergency warden with respect to a further entity being any other one of said evacuees on said list of evacuees.

34. (currently amended) A mustering system comprising:
a first non-transitory computer readable medium coupled in signal combination with a second non-transitory computer readable medium configured for use in an emergency evacuation,
the first non-transitory computer readable medium comprising a mobile application to be executed within a context of an emergency evacuation at a muster point by evacuees on respective handheld computing devices, said mobile application, when executed by a midstream one of said evacuees on a midstream one of said handheld computing devices, causes a processor, of said midstream one of said handheld computing devices, to:
conduct a first transfer of information with an emergency warden to enable a first communication process by which said midstream evacuee is identified before a central mustering server, said first transfer of information being enabled by bringing said midstream evacuee and said emergency warden in close proximity with one another;
any downstream one of said evacuees on said list of evacuees after said midstream evacuee is identified before said central mustering server to enable a second communication process by which said downstream evacuee is identified before said central mustering server, said second transfer of information being enabled by bringing said midstream evacuee and said downstream evacuee in close proximity with one another;
initiate at least one of said enabled first communication process and said enabled second communication process; and
the second non-transitory computer readable medium comprising software to be executed on a server, said software, when executed on said server, enables said server as a new central mustering server and causes said new central mustering server processor to produce a list of missing persons for search and rescue services by removing said midstream evacuee and said downstream evacuee from a list of persons to be mustered that are identified before said central mustering server, wherein said midstream one of said handheld computing devices is operative to facilitate a plurality of said downstream evacuees to be identified before said central mustering server as an additional emergency warden with respect to a further entity being any other one of said evacuees on said list of evacuees.

Allowable Subject Matter
Claims 1-3, 5-6, 8, 10-11, 13, 15-16, 18, 20-21, 34-36, 47-49 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “a) bringing said second entity in proximity with said first entity; b) performing a first electronic exchange of information between said second entity and one of said first entity and said central mustering server to identify said midstream evacuee before said central mustering server as an additional emergency warden with respect to a plurality of third entities being any other ones of said evacuees on said list of evacuees; c) bringing said second entity in proximity with said third entity; d) performing a second electronic exchange of information between said second entity and one of said third entity and said central mustering server to identify said third entity before said central mustering server as an additional emergency warden with respect to a further entity being any other one of said evacuees on said list of evacuees; and e) repeating steps (c) and (d) to identify further remaining members of the list of evacuees”.

Regarding claims 18 and 34, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Miles et al. US Patent Application Publication No. 2006/0118636 teaches system and method for coordinating movement of personnel.



3.	Ebdon et al. US Patent Application Publication No. 2011/0136463 teaches system and method for controlling an emergency event in a region of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

February 26, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633